Citation Nr: 1039989	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from October 1952 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Veteran testified before the undersigned via 
video-conference from the RO.  In a March 2010 decision, the 
Board reopened the claim of service connection for a back 
disability and remanded that matter for additional action, which 
has since been completed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

A back disability was not manifest during service, arthritis was 
not manifest within one year of separation, and current back 
disability, including arthritis, is not attributable to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service 
and arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  RO letters dated in July 2007 and May 2008 informed the 
Veteran of all three elements required by 38 C.F.R. § 3.159(b), 
as stated above.  The letters also notified the Veteran that that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, in 
compliance with Dingess.  The claim was most recently 
readjudicated in an August 2010 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service 
treatment records, VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  

In March 2010, the Board remanded this case for the Veteran to be 
afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  This 
examination was conducted and is adequate as the claims file was 
reviewed, the examiner reviewed the pertinent history, examined 
the Veteran provided findings in sufficient detail, and provided 
rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).


Service Connection

The Veteran's service treatment records are missing.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined 
to apply an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have required 
VA to disprove a claimant's allegation of injury or disease in 
service in these particular cases).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in or aggravated 
by service if it had become manifest to a degree of 10 percent or 
more within one year of a veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

In written and oral statements, the Veteran maintains that he 
sustained an in-service back injury as a medic, while lifting 
patients.  According to his service personnel records, including 
his DD Form 214, the Veteran was a medic while in the military 
and received, among other medals and commendations, the Republic 
of Korea Presidential Unit Citation for his meritorious service 
in that capacity.  The Veteran has submitted commendation letters 
from his commanding officers in his medical detachments, both 
while working at the 121st Evacuation Hospital in Korea and 
locally at the U.S. Army Hospital in Ft. Meade, Maryland.  The 
type of injury alleged is factually consistent with the 
circumstances of his service, even though his service treatment 
records are not available to actually document the injury or any 
treatment that he may have subsequently received in the aftermath 
of it.  The Board accepts as competent and credible the Veteran's 
account of a back injury during service.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 
(1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

However, post service, there are no clinical records for years 
showing that the Veteran either needed or obtained any follow-up 
medical treatment for ongoing problems with his back.  In fact, 
there is no objective medical indication that he experienced 
chronic, recurring symptoms following the accepted injury in 
service until, at the very earliest, 1970, over a decade after 
his discharge from the military. 

However, the Veteran has submitted several lay statements, all 
reiterating that he had experienced low back symptoms virtually 
continuously during the years since service.  The specific 
symptoms he mentioned were pain on repeated flexing and bending, 
and he said that his low back "lock[ed] up" after stooping, 
bending, and lifting four or five times in succession, requiring 
that he take a break and rest before regaining any significant 
range of motion in his low back-particularly to do any strenuous 
activity.  He went on to note that he had experienced long-
standing numbness in the first and second toes of his right foot, 
too.  His history of prolonged symptoms, along with the 
supporting statements from his family members and friend, address 
the issue of continuity of symptomatology following service.  See 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); see also 38 C.F.R. §§ 
3.303(b), (d).  The lay persons are competent to state what they 
observed.  See, Layno.  

In this case, as discussed in detail below, there was an in-
service injury back injury (as previously noted) as well as a 
post-service back injury and aging factors.  Although the Veteran 
and lay persons are competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, they are not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  This case involves a more complex medical 
question due to the multiple injuries and other factors.  
Therefore, a medical assessment by a professional was needed to 
resolve this matter, as set forth below.  

The Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical medical 
facts, such as a history of treating a veteran for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

Post-service records did not attribute back problems to an injury 
in service, but instead attributed back problems to an 
intercurrent on-the-job injury at the Veteran's place of civilian 
employment.  According to the Veteran's own account of the 
incident, using only his left arm and shoulder, he reached over 
and tried to catch a large motor that was falling, causing a 
severe jerk of his arm and shoulder.  He experienced immediate 
pain in his neck, shoulder, and arm and considerable paresthesias 
of his arm and fingers - eventually requiring a consultation with 
a neurosurgeon.  Walter R. Neill, M.D. told the Veteran had a 
herniated disc in his neck.  Dr. Neill also recommended surgery, 
but the Veteran refused.  The Veteran recounted this history when 
he was seen about 17 years later, in October 1987, by another 
private physician, Jack L. Herring, M.D. 

When he was seen by Dr. Herring in 1987, the Veteran acknowledged 
that he had lived with some pain in his neck and numbness in his 
arm since his intercurrent injury in 1970, and that, although his 
symptoms had improved somewhat insofar as the acuteness of the 
pain, he still had marked limitation of motion in his neck in all 
directions and considerable pain.  When discussing his other 
pertinent medical history with Dr. Herring in 1987, the Veteran 
also said that he had had a low back problem since the late 1950s 
or the early 1960s, apparently dating back to when he was on 
active duty in the military, or at least very contemporaneous to 
that point in time.  

After examining the Veteran in October 1987, Dr. Herring 
diagnosed degenerative disc disease of the cervical segment of 
the spine, at C6/7, and back pain and numbness of the first and 
second toes of the right foot - which he suspected were due to a 
herniated lumbar disc.  Dr. Herring also indicated the Veteran 
had minimal spina bifida occulta at L5 and that he obviously 
could no longer work in his usual occupation of a truck driver 
because he had to load and unload the truck.  

The Veteran subsequently underwent another medical evaluation in 
January 1988, on referral, by the private neurologist Dr. Neill 
(who earlier had treated him in 1970 following his intercurrent, 
on-the-job injury).  The Veteran reportedly only had experienced 
the neck and left arm pain since that intercurrent injury to the 
cervical segment of his spine.  Furthermore, although he also had 
experienced recurrent low back pain since the 1960s, even prior 
to that intercurrent injury in 1970, he said that he had been 
told his low back pain was due to a congenital lesion - referring 
to the spina bifida occulta at L5.  Dr. Neill further indicated, 
after observing the Veteran during his current neurological 
evaluation, that he continued to experience neck and shoulder 
pain and limitation of motion and a stocking-glove type of 
hypesthesia, too, in addition to low back pain whenever he 
laterally flexed his neck or upper back to either side.  Dr. 
Neill therefore concluded, just as Dr. Herring recently had only 
a few months earlier, that the Veteran was no longer employable 
as a truck driver because that occupation required him to load 
and unload the truck and any such rapid activity involving 
stooping and bending and lifting particularly precipitated his 
low back pain, requiring that he take a break and rest.  Dr. 
Neill sent a letter of his objective clinical findings to the 
Veteran's primary care physician, C. Ralph Daniel, Jr., M.D.

The medical records from Drs. Herring and Neill, which were cited 
by the Social Security Administration (SSA) in awarding the 
Veteran disability benefits effective from May 1987, the month 
that he last worked, indicate that his cervical symptoms (i.e., 
his neck and left arm pain) were caused by his intercurrent on-
the-job injury in 1970, and that his lumbosacral symptoms (i.e., 
his low back pain, possible lower extremity radiculopathy, etc.) 
even by his own account, were due to his congenital spina bifida 
occulta at L5.  This is especially important to note because 
neither of those doctors etiologically linked the Veteran's 
cervical and/or lumbar symptoms to his service in the military, 
including the injury that he reportedly sustained in 1953 while 
moving a patient.  Moreover, congenital or developmental defects 
are not considered diseases or injuries for VA compensation 
purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2010); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the 
VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)) held, in 
essence, that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by its 
very nature, be found to have pre-existed a claimant's military 
service, but could be granted service connection if 
manifestations of the disease in-service constitute aggravation 
of the condition.  Moreover, congenital or developmental defects, 
as opposed to diseases, cannot be service-connected because they 
are not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant disability 
might be service-connected.  Id.  Even accepting the in-service 
injury, there is no indication by a medical professional that 
there was any resultant disability.

It also is otherwise significant that Drs. Herring and Neill gave 
their objective clinical impressions of the Veteran's symptoms, 
including the cause of them, during late 1987 and early 1988, 
more than a year before he initially filed a claim with VA 
concerning his back in June 1989.  The Veteran's primary focus at 
that particular time was in establishing his entitlement to SSA 
benefits and his disability status, not VA benefits, as evidenced 
by his statement to Dr. Herring at the very outset of his October 
1987 medical evaluation that he needed a report to "help [him] 
get Social Security" since he had heard his claim for these 
benefits probably would be denied.  The statements from Drs. 
Herring and Neill obviously were sufficient to establish that he 
was disabled for SSA purposes.  

The Veteran now maintains that it was the in-service back injury 
which resulted in current disability and he has submitted 
supporting evidence.  

The first statement of note was prepared on the Veteran's behalf 
in January 1999 by a registered nurse, Cynthia Pulliam, RN.  She 
indicated that she had examined the Veteran in November 1998 and 
found his current diagnosis of the back and neck to include 
cervical spondylosis, lumbar spondylosis with degenerative disc 
disease and spina bifida occulta at L5.  She went on to state 
that, in view of his past medical records and current 
examination, it was her opinion that these conditions as likely 
as not had their onset while he was on active duty in the 
military.  She also indicated that she reviewed the Veteran's 
records with a physician, Dr. Robert McGuire, who concurred with 
her opinion.  The statement from Nurse Pulliam, at least on its 
face, causally relates the conditions at issue to the Veteran's 
military service. 

However, a review of the pertinent clinical records shows that 
when they initially examined the Veteran in November 1998, the 
Veteran indicated that he was in the process of collecting data 
to apply for compensation from the VA, and he asked if the 
conditions at issue (those diagnosed) could be traced back to his 
time while he was on active duty.  Nurse Pulliam then responded 
by telling the Veteran that she could not say for certainty that 
they did, but there was a possibility that his condition occurred 
or was exacerbated while he was in the military.  So, at that 
time, she was initially uncertain of any etiological connection.  
Further, there are inconsistencies between what Nurse Pulliam 
reported in her January 1999 statement on the Veteran's behalf, 
and what she and Dr. McGuire actually earlier had concluded after 
their initial evaluation of the Veteran in November 1998.  She 
said that she and Dr. McGuire had agreed on the cause of the 
Veteran's symptoms, when, in actuality, they had not; in fact, 
while she left open the "possibility" of a causal relationship 
between the Veteran's symptoms and his military service, 



Dr. McGuire on the other hand emphatically ruled this out.  So 
his opinion directly contradicts the Nurse's later statement.  As 
such, the probative value of the Nurse Pulliam's medical opinion 
is reduced due to the inconsistencies.

The only remaining medical evidence supporting the claim is an 
August 1999 statement from another private physician, R. S. 
Runnels, M.D.  After discussing the Veteran's pertinent medical 
history and various diagnoses, Dr. Runnels pointed out that the 
history reported by the Veteran in Dr. Runnel's records at least 
since 1987 was consistent in that he had maintained on multiple 
occasions that his pain had origins in the 1950s as he had no 
pain before he went in the military in his back and an injury 
while he was on active duty caused him to have back pain that he 
has had ever since.  Dr. Runnels then said that it was certainly 
consistent that the Veteran had an injury causing a spondylosis 
at that time (during service) that has been persistent as well as 
some beginnings of facet arthropathy at that time.  Dr. Runnels 
thereafter submitted another, addendum, statement in October 1999 
reiterating his medical opinion, stating that it was more than 
likely that the Veteran's persistent back pain since 1953 was 
related or at least exacerbated by the injury which he reported 
having while on active duty.

Subsequently, in January 2001, a VA physician concluded 
conversely, stating that 

the present state of knowledge does not enable 
us to determine the exact cause of degenerative 
disc disease in a specific individual.  It is 
certainly possible that [the veteran] injured 
his back lifting patients in 1953 and that 
everything that happened after that was an 
aggravation of it.  It seems more likely to me 
that 30 years of lifting freight was more 
detrimental to his back than lifting patients 
for a four month- interval [while in service].  
The patient's current problems, I believe, are 
due to degenerative disc disease of L5-S1, and 
osteoarthritis of the L5/S1 facets.




The VA physician attributed the Veteran's current low back and 
neck symptoms to the repeated loading and unloading of freight as 
his duties during his three decade long career as a truck driver.  
Also, significantly, Drs. Herring and Neill essentially did as 
well when examining and treating the Veteran several years 
earlier in 1987 and 1988.  Indeed, the Veteran's inability to 
continue doing the necessary lifting as a truck driver was the 
basis for his inability to continue working in that capacity and 
the resulting award of SSA disability benefits.  

Thereafter, medical evidence continued to reflect a diagnosis of 
marked degenerative changes of the lumbar spine.  

The Board previously determined that there was conflicting 
medical evidence in this case.  As noted, there is favorable 
evidence consisting of the statements of Nurse Pulliam, but those 
statements have reduced probative value, as explained above.  Dr. 
Runnels also concluded that there was an etiological connection 
between the current back disability and service.  However, Drs. 
Herring, Neill, McGuire, and the January 2001 VA physician 
concluded to the contrary and essentially attributed the back 
disability to the intercurrent back injury and/or the 30 year 
history of overuse of the Veteran's back in his occupation.  

In order to resolve the inconsistencies, the Board determined 
that a medical opinion was needed by an examiner who had the 
benefit of the review of the entire record, to include the 
clinical records as well as the positive and negative evidence in 
this case.  The Board requested that this inquiry be addressed by 
the examiner:

The examiner should provide an opinion as to 
whether it is more likely than not, less likely 
than not, or at least as likely as not, that 
current diagnoses of arthritis and disc disease 
had their clinical onset during service or are 
related to any in-
service disease, event, or injury, including 
when the Veteran's injured his back lifting 
patients as a medic.

The examiner should also comment on the 
Veteran's post-service on-the-job back injury in 
explaining the etiology of current diagnoses. If 
the current diagnoses are even in part related 
to the inservice injury, the examiner should so 
state.

The examiner should provide a complete rationale 
for all opinions expressed and conclusions 
reached.

In June 2010, this medical opinion was completed following a VA 
examination of the Veteran.  The claims file was reviewed and the 
pertinent medical history as well as the Veteran's contentions 
were referenced in the report.  

The examiner provided an opinion that the Veteran suffered a 
probable strain type of injury during service.  Thereafter, post-
service, he had surgery for a ruptured disc.  Since that time, he 
had been diagnosed as having multi-level disc disease and 
degenerative problems.  The examiner stated that he felt that it 
was less likely than not that the current diagnoses of arthritis 
and disc disease are related to any evidence or occurrence in the 
military.  He explained that these diagnoses are generally age-
related degenerative changes.  The Veteran had a prior L5-S1 
laminectomy for a ruptured disc in 2000, which was many years 
after the military.  He found nothing in the medical records 
which established that this disc problem was the direct and 
proximate result of any incident or occurrence in the military.  
Regarding the on-the-job back injury, he also felt that this 
injury affected primarily the neck and arm, rather than the lower 
back area.  

The Board attaches the most probative value to this opinion, as 
it is well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).  The VA 
examiner's opinion was based on 
review of the Veteran's claims file, to include the conflicting 
medical opinions, and also included an examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  




The VA examiner essentially concluded that while the Veteran had 
a back strain during service, it did not result in permanent back 
problems.  His post-service on-the-job injury resulted in neck 
and arm disability.  His currently diagnosed back disability, 
including arthritis, was due to age-related degenerative changes.  
This opinion is not inconsistent with prior evidence which 
indicated that the cumulative nature of the Veteran's job 
contributed to his back disability over time, i.e., also as part 
of the aging and degenerative process.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.  See Cohen.  

In this case, the Board specifically remanded this case for a 
comprehensive examination and opinion by an examiner with access 
to the accurate history and various medical opinions of record.  
The June 2010 VA examiner provided an opinion, as noted, which 
does not attribute the Veteran's current back disability to 
service.  The opinion was supported by a well-reasoned rationale, 
including that the current diagnoses of arthritis and disc 
disease are generally age-related degenerative changes.  This 
opinion, when viewed in conjunction with the opinions of Drs. 
Herring, Neill, McGuire, and the January 2001 VA physician, is 
found to be far more persuasive than those of Nurse Pulliam and 
Dr. Runnels.  

Accordingly, the Board finds that service connection is not 
warranted for a back disorder, based on the most probative 
evidence of record.   The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 



38 C.F.R. § 3.102.  The preponderance is against the Veteran's 
claim, and it must be denied.


ORDER

Service connection for a back disability is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


